UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 13, 2011 Mobiform Software, Inc. (Exact name of registrant as specified in its charter) Commission file number: 333-150158 Delaware 333-150158 94-3399360 (State or other jurisdiction of incorporation) Commission file number (IRS Employer Identification No.) 1antage Pt. Dr., Suite A, Crystal River, Florida (Address of principal executive offices) (Zip Code) (352) 564-9610 Registrant’s telephone number, including area code Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 REGULATION FD DISCLOSURE Mobiform Software, Inc. will be issuing a press release announcing its agreement with Joy Mining Machinery dated February 13, 2011. A copy of the press release is attached hereto as Exhibit99.1 and is incorporated herein by reference. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS Exhibit Number Description Press Release of the Company furnished under Item 7.01, announcing its entering into an agreement with Joy Mining Machinery. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MOBIFORM SOFTWARE, INC. Date: February 17, 2011 By: /s/ Allen Ronald DeSerranno Allen Ronald DeSerranno President and Chief Executive Officer
